Citation Nr: 1017146	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  05-00 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability, 
to include sciatica.

2.  Entitlement to service connection for a back disability, 
to include sciatica.

3.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities secondary to service-
connected diabetes mellitus, Type II.

4.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

5.  Entitlement to an increased rating for diabetes mellitus, 
Type II, currently evaluated at 20 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 
1971, for which he received an honorable discharge, and from 
July 1981 to February 1984, for which he received an other 
than honorable discharge.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which continued a 20 percent disability rating for 
diabetes mellitus, Type II; denied service connection for 
bilateral peripheral neuropathy of the upper and lower 
extremities; and denied service connection for hypertension.  
The RO did not address the back claim as new and material 
evidence, but instead denied service connection for a back 
condition with sciatica on a direct incurrence basis.

The Veteran perfected his appeal as to those issues with the 
submission of a VA Form 9, received at the RO in December 
2004.  Before the case was certified to the Board on appeal, 
the RO issued another rating decision in September 2009, 
granting service connection for bilateral peripheral 
neuropathy of the lower extremities.  Thus, that issue is not 
before the Board at this time.

The issues on the title page have been recharacterized to 
better reflect the evidence and the Veteran's claims.

In March 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder.  At that hearing, the Veteran stated that he wished 
to withdraw his claim for an increased rating for diabetes.  
Although the Veteran had previously expressed his desire to 
withdraw his appeal with respect to service connection for 
hypertension, he presented testimony on this issue.

The reopened issue of service connection for a back 
disability and the issues of service connection for 
hypertension and peripheral neuropathy of the upper 
extremities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  During the March 2010 Travel Board hearing, the Veteran 
indicated that he wished to withdraw his appeal concerning 
the issue of entitlement to an increased rating for diabetes.

2.  The RO denied the claim of entitlement to service 
connection for a back condition with sciatica in March 1998 
because the episode of back pain for which the Veteran was 
treated during service was a temporary condition and resolved 
prior to discharge.  The Veteran did not appeal this 
decision, and it is now final.

3.  Evidence received since the last final March 1998 rating 
decision is not cumulative and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran concerning the issue of entitlement to an 
increased rating for diabetes are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.  New and material evidence has been received since the 
March 1998 RO decision and the claim of entitlement to 
service connection for a back disability is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

During the March 2010 Travel Board hearing, the Veteran 
indicated that he wished to withdraw his appeal concerning 
the issue of entitlement to an increased rating for diabetes.  
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The Veteran has properly withdrawn his 
appeal concerning the issue regarding entitlement to an 
increased rating for diabetes mellitus.  Accordingly, the 
Board does not have jurisdiction to review this issue and it 
is dismissed.

II.  Notice and Assistance

The Veteran's claim to reopen service connection for a back 
disability based on new and material evidence has been 
considered with respect to VA's duty to notify and assist, 
including Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given 
the Board's finding that new and material evidence has been 
secured to reopen his claim, no conceivable prejudice to the 
Veteran could result from this adjudication, regardless of 
whether the Veteran has been provided the notice and 
assistance required by law and regulation.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

III.  New and Material Evidence

The RO originally denied service connection for a back 
condition in March 1998 on the basis that there was no 
showing of a current back disability.  The Veteran did not 
file a notice of disagreement and the decision became final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2009).

In January 2004, the RO again denied service connection for a 
back condition with sciatica.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Regardless of the RO's determination as to whether new and 
material evidence has been submitted, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the claim.  

Evidence considered since the March 1998 rating decision 
shows a current back disability and includes VA treatment 
records dated from January 1998 to August 2009, including a 
March 2008 MRI of the lumbosacral spine; a May 2009 VA spine 
examination report; the Veteran's March 2010 hearing 
testimony; and lay testimony regarding the Veteran's in-
service back injury.

The evidence received since the last final RO decision is 
new, as it was not previously considered.  The May 2009 VA 
examination report is material as it directly addresses the 
basis for the prior denial.  This evidence raises a 
reasonable possibility of substantiating the service 
connection claim, and constitutes new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a).  Reopening of the 
service connection claim for a back disability is warranted.  
38 U.S.C.A. § 5108.


ORDER

The appeal concerning entitlement to an increased rating for 
diabetes is dismissed.

New and material evidence has been received and the claim for 
service connection for a back disability, to include 
sciatica, is reopened; the appeal is granted to this extent 
only.


REMAND

Remand is required for compliance with VA's duty to assist 
the Veteran in substantiating his claims.

Back

The Veteran claims that he has a back disability that was 
incurred in service.  Specifically, the Veteran contends that 
the back disability is the result of injuries he sustained 
when he was thrown across the deck after a span wire snapped.  

Factual Background

The Veteran's July 1968 pre-induction and March 1971 release 
to inactive duty  examinations disclose a normal clinical 
assessment of all systems.  The Veteran was treated for low 
back pain twice in December 1970.  Heat and pain medication 
were prescribed.  

The Veteran's May 1978, January 1979, and April 1981 
examinations disclose a normal clinical assessment of all 
systems.  There is no separation examination of record for 
the Veteran's second period of active duty.  

VA treatment records indicate that in October 1998, the 
Veteran complained of low back pain that radiated down to his 
right leg.  He indicated that the pain had started one week 
prior and had gotten progressively worse.  The clinician 
noted that the Veteran's gait was antalgic, as he did not 
weight bear on the right.  Upon examination, there was 
tenderness over the right iliac crest.  There was decreased 
passive range of motion on the right.  The diagnosis was 
sciatica and slight degenerative disorder of the lumbosacral 
spine.  

A January 1999 treatment record indicates that X-rays showed 
"L4-5 L5-S1 narrowing - bony irregularity of superior 
endplate L5 inferior endplate L4 ? etiol[ogy]."  The 
assessment was sciatica.  A June 1999 treatment record 
indicates that the Veteran had a history of low back pain due 
to osteoarthritis.  There was no lumbosacral spine tenderness 
upon examination.  Straight leg rising was negative.  The 
impression was "stable."  

An April 1999 letter from a VA nurse indicates that the 
Veteran suffered osteoarthritis of the lumbar spine.

During a July 1999 DRO hearing on the issue of entitlement to 
nonservice-connected pension, the Veteran testified that he 
had arthritis in his low back.

A September 1999 VA spine examination indicates that the 
Veteran reported back pain during service, which had gotten 
progressively worse.  The pain radiated into his right back, 
with numbness and tingling with parasthesias.  The examiner 
noted that "there is evidence of mild chronic problem" 
because "[i]t is there all the time."  The Veteran also 
reported weakness, stiffness, fatigability, and lack of 
endurance.  Weather changes and prolonged position changes 
aggravated his back.  The Veteran related that he had not 
been able to work for over a year due to his back.  X-rays 
showed disc space narrowing at L4-L5 and L5-S1, some 
osteophyte formation involving the L4 and L5 vertebral 
bodies, and degenerative changes involving the sacrum.  The 
examiner diagnosed arthritis of the spine with right 
sciatica.

In correspondence dated July 2003, the Veteran stated that he 
had received treatment for his back since discharge.  
Specifically, he claimed that he was treated at the VAMC 
Cleveland, Ohio in 1972 while he was employed there.

In support of his claim, the Veteran submitted a lay 
statement, dated July 2003, from a fellow serviceman who 
served aboard the same naval ship as the Veteran and recalled 
the injury in 1970 when the Veteran hurt his back.  He 
recalled that the Veteran was treated at the infirmary.  

A March 2008 MRI revealed moderate spinal canal narrowing at 
L5-S1 secondary to disc bulge and epidural lipomatosis, a 
posterior right paracentral disc herniation at L4-L5 
impinging on the right traversing L5 nerve root and causing 
moderate to severe spinal canal narrowing, and a concomitant 
left far lateral disc herniation impinging on the exiting 
left L4 nerve root.  The diagnosis was lumbar radiculopathy 
from disc herniation, with predominance of pain along the L4 
and L5 nerve roots.

A May 2009 VA spine examination report indicates that the 
examiner reviewed the claim file and noted "a little 
backache in the 1970's."  The Veteran reported a back injury 
during service with a progressive worsening of pain ever 
since, especially during the last ten years.  He also 
reported occasional radicular pain, and the examiner noted 
that the Veteran might also have diabetic neuropathy.  Upon 
physical examination, range of motion was 20 degrees lateral 
flexion bilaterally, 0 degrees extension, 20 degrees rotation 
bilaterally, and 60 degrees forward flexion.  Repetition 
caused pain.  No flare-ups were noted.  X-rays revealed 
degenerative disc disease and lumbar disc disease.  The 
examiner diagnosed degenerative disc disease and lumbar disc 
disease.  He opined that the Veteran's back condition "is 
not likely related to his back pain in service, but a natural 
occurring phenomenon."

During his January 2010 hearing, the Veteran testified that 
his back has bothered him since service.  He stated that he 
has received treatment from the VA since getting out of the 
Navy.  The Veteran's representative indicated that the 
Veteran sought treatment for his back pain at a VA medical 
center within a few months of being discharged, and that 
"they actually gave him light duty on his job specifically 
due to his back condition."  Hearing Transcript at 9.

Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A § 1131.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

The VA examiner noted the in-service complaints of back pain.  
However, the examination report lacks any rationale for the 
negative opinion.  Accordingly, another examination and 
opinion as to whether it is at least as likely as not that 
the Veteran's back disability is related to service is 
required.   38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has asserted that he has suffered from back pain 
since his service.  The July 2003 lay statement supports the 
Veteran's claim that he injured his back during service.  His 
factual recitation as to in-service injury and continuing 
back pain since is accepted as true.  He is competent to 
state that he has had back pain.  However, his statements and 
the supporting lay statement do not provide competent medical 
evidence of a link between the Veteran's current back 
disability and his service.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  Thus, a medical opinion is still 
necessary to resolve this matter.

Furthermore, it appears that not all of the Veteran's VA 
treatment records have been associated with the claim file.  
During the March 2010 hearing, the Veteran's representative 
indicated that the Veteran received treatment from the Wade 
Park VAMC in Cleveland, Ohio, shortly after his first duty 
period ended.  Additionally, the Veteran testified that he 
had an appointment with his treating physician the following 
week, and that he wanted that treatment report considered in 
connection with his hypertension and peripheral neuropathy 
claims.  All VA records are constructively of record.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, the 
Veteran's VA treatment records must be obtained and 
associated with the claim file before a decision is rendered 
in this case.  

Hypertension

The Veteran claims that his hypertension is related to his 
diabetes.

Factual Background

The Veteran's STRs include a July 1968 pre-induction 
examination, which reveals that his blood pressure was 
110/70.  A January 1971 treatment record indicates that the 
Veteran's blood pressure was 132/86.  A March 1971 
examination reveals a blood pressure reading of 132/82.  
January 1979 and March 1980 examinations reveal blood 
pressure readings of 136/82 and 130/80, respectively.  An 
April 1981 examination indicates that the Veteran's blood 
pressure was 142/92.  The clinician wrote "blood pressure is 
2 points over maximum on systolic and diastolic.  Did not 
have any sleep last night.  No past problem with 
hypertension.  Asymptomatic.  Not considered disabling."  A 
March 9, 1982 treatment note indicates that the Veteran was 
treated for headaches.  His blood pressure was taken over 
several hours that same day and reveals readings of 112/68, 
140/90, 142/100, and 130/90.  The diagnosis was "functional 
headaches - tension."  A March 24, 1982 dental treatment 
note reveals a blood pressure reading of 125/80.  An April 
1982 treatment note reveals that the Veteran was treated 
again for headaches.  Blood pressure readings taken over the 
course of several days were 130/80, 130/80, 110/70, 120/80, 
120/80, 120/80, 124/80, and 120/80.  The clinician diagnosed 
high blood pressure, unknown etiology.  There is no discharge 
examination of record.

During a July 1999 DRO hearing on an unrelated issue, the 
Veteran testified that he had never been told that he had 
high blood pressure.

A September 1999 VA general examination report indicates that 
the Veteran's blood pressure was 130/84.  He reported a 
family history of hypertension.  No diagnosis of hypertension 
was made.

VA treatment notes indicate that the Veteran's blood pressure 
was 182/100 in March 2002, and 141/97 and 130/90 in August 
2002.  A January 2003 treatment note contains a hypertension 
diagnosis. 

The first diagnosis of record for diabetes mellitus was in 
March 2002, which was later found to be related to service.

A May 2006 VA diabetes examination report contains 
diagnoses of diabetes and hypertension.  The examiner 
determined that the hypertension "is not caused by the 
diabetes mellitus, since he has normal kidney 
function."

Analysis

The record contains competent medical evidence of current 
hypertension and diabetes.  For VA purposes, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm, or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm, or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note (1), under Diseases of the Arteries and 
Veins.  These must be confirmed by readings taken two or more 
times on at least three different days.  Id.  There is 
medical evidence of numerous elevated blood pressure readings 
during service and after service.  

While the blood pressure readings taken during the Veteran's 
second period of service may not be considered for the 
purpose of determining service connection in the first 
instance, they may certainly considered with respect to 
chronicity / continuity of high blood pressure since his 
prior period of qualifying service.  The April 1981 examiner 
specifically noted the 142/92 blood pressure reading, but did 
not make a diagnosis of hypertension.  Instead, he determined 
that the Veteran's condition was asymptomatic and was not 
considered disabling.  In contrast, the April 1982 clinician 
noted numerous elevated blood pressure readings taken the 
previous month, none of which qualify for hypertension for VA 
purposes, and diagnosed high blood pressure.  Accordingly, a 
medical opinion is necessary to determine whether the current 
disability was incurred in service.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R.§ 3.159(c)(4); McClendon v. Nicholson, 
20 Vet. App. 79 (2006). 

Peripheral Neuropathy

Th Veteran testified that he had an appointment with his 
treating physician the following week, and that he wanted 
that treatment report considered in connection with his 
peripheral neuropathy claim.  All VA records are 
constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Therefore, the Veteran's VA treatment records must 
be obtained and associated with the claim file before a 
decision is rendered in this case.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain outstanding VA treatment 
records from the VAMC Cleveland, Ohio 
from April 1971 to July 1981, from 
February 1984 to October 1997, and 
from March 2010.

2.	Then, schedule the Veteran for a VA 
examination by an appropriate medical 
professional to determine the 
etiology of the Veteran's current 
back disability.  The claim folder, 
including a copy of this remand, must 
be made available to and reviewed by 
the examiner in conjunction with the 
requested study.  The examiner should 
provide an opinion, with adequate 
rationale:

a) as to whether it is at least as 
likely as not (a 50 percent or 
greater probability) that any 
current back disability, to 
include sciatica, is related to 
service, based on all of the 
pertinent VA medical evidence in 
the claim file.  In particular, 
the examiner should consider the 
Veteran's December 1971 service 
treatment records, September 1999 
X-rays, March 2008 MRI, and the 
Veteran's March 2010 testimony 
which is to be accepted as true.

A complete rationale must be 
provided for all opinions.

3.	Schedule the Veteran for a VA 
cardiology evaluation to determine to 
determine the etiology of the 
Veteran's current hypertension.  The 
claim folder, including a copy of 
this remand, must be made available 
to and reviewed by the examiner in 
conjunction with the requested study.  
The examiner should provide an 
opinion, with adequate rationale:

a)  whether it is at least as 
likely as not (i.e., at least 50 
percent or greater) that the 
Veteran's present hypertension is 
related to service, specifically 
whether there were early 
manifestations of hypertension in 
service that was later diagnosed.  
In addition to noting all other 
relevant evidence of record, the 
examiner should consider the 
numerous elevated blood pressure 
readings taken during qualifying 
service, as referenced above, as 
well as the findings made by the 
April 1981 examiner and the April 
1982 clinician.

b)  whether it at least as likely 
as not (50 percent or greater 
probability) that the Veteran's 
hypertension was caused or 
aggravated by his diabetes?

The  rationale for all opinions 
expressed  should be provided. 

4.	Thereafter, any additional 
development deemed appropriate should 
be accomplished.  Then, re-adjudicate 
the claims.  If any of the claims 
remain denied, issue a supplemental 
statement of the case (SSOC) and 
allow an appropriate period of time 
for response.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


